SANDERS, Justice.
The defendant was charged with aggravated battery on a police officer. She was convicted of simple battery and sentenced to sixty days in the parish jail. From the conviction and sentence she has appealed.
During the course of her trial, the defendant reserved seven bills of exception. On the day the case was fixed for argument before this Court, the defendant made no appearance, either in person or through counsel, and no brief was filed in her behalf. Under these circumstances the bills of exception are considered to be abandoned. State v. Perry, 239 La. 131, 118 So.2d 130; City of Natchitoches v. Dorfer, 226 La. 822, 77 So.2d 407; State v. Brumfield, 226 La. 103, 75 So.2d 23; State v. Carter, 226 La. 57, 74 So.2d 902; State v. Weaver, 222 La. 148, 62 So.2d 255; State v. De Soto, 221 La. 624, 60 So.2d 65.
There remains for our consideration only errors patent on the face of the record. We have reviewed the record and have found no such error.
'For the reasons assigned, the conviction and sentence are affirmed.